Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin P. Correll  (Reg. 46,461) on April 07 2021.

The application has been amended as follows: 
Claims 11-17 (CANCELED)

Reasons for Allowance
Claims 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed subject matter is not found nor suggested by the prior art of record. In detail claim 2 recites A cool running ground fault circuit interrupter (GFCI) with radio frequency (RF) noise suppression for interrupting the flow of current through a pair of load and neutral lines extending between an input power source and a load, the GFCI comprising a coil resistance of approximately 5,000 ohms; a booster circuit for selectively supplying a first voltage to the solenoid sufficient to cause the solenoid to switch from its de-energized state to its energized state, the first voltage being supplied to the solenoid through the first switch when the first switch is in its first position and disengaging when the first switch is in its second position; a constant on power supply circuit, the constant on power supply circuit supplying a second voltage to the solenoid, the second voltage being sufficient to maintain the solenoid in its energized state after being initially energized by the first voltage and the second voltage, the second voltage being insufficient to switch the solenoid from its de-energized state to its energized state and a capacitive power supply for cool operation of the GFCI, wherein the capacitive power supply is connected to the load line via a current limiting resistor provides power to the constant on power supply circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/           Examiner, Art Unit 2836                                                                                                                                                                                             
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836